Citation Nr: 1530975	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from July 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2010 in order to obtain an opinion as to whether his claimed vertigo was related to service or a service-connected disability.  Although the examiner provided an opinion concerning whether the disorder is secondary to his now service-connected bilateral hearing loss and tinnitus, he did not opine as to whether the disorder is the direct result of service.  A remand is therefore necessary for an addendum opinion.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the VAMC(s) for treatment of the Veteran's vertigo since May 2008 and associate with the e-file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Send the Veteran a VA Form 21-4142 and ask him to provide the names of any providers who have treated him for vertigo.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR VERTIGO DURING THE COURSE OF THIS APPEAL.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  If any identified records are not obtainable (or none exist), the record must be clearly documented.

3.  After all available records have been associated with the e-folder, the claims folder should be returned to the clinician who performed the October 2010 examination (only if feasible) to allow the examiner to review the claims file and offer an addendum opinion regarding the Veteran's vertigo.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

(a) Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's vertigo had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

(b) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  If it is not possible to return the claims folder to the clinician who performed the October 2010 examination, provide the complete claims folder to a different examiner for review and completion of the questions noted above.  If the clinician feels that an examination is warranted, schedule the Veteran for a new examination.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit requested is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




